            Case 2:19-cv-04415-JS Document 98 Filed 08/10/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ASPIRA INC. OF PENNSYLVANIA                      :          CIVIL ACTION
                                                  :
    v.                                            :          No. 19-4415
                                                  :
 THE SCHOOL DISTRICT OF                           :
 PHILADELPHIA                                     :

                                         JUDGMENT

         AND NOW, this 10th day of August, 2021, for the reasons stated in the accompanying

Memorandum, it is ORDERED judgment is entered in favor of Defendant The School District of

Philadelphia and against Plaintiff Aspira Inc. of Pennsylvania on all claims in the Complaint.

         The Clerk of Court is directed to mark this case CLOSED.



                                                  BY THE COURT:


                                                     /s/ Juan R. Sánchez
                                                  Juan R. Sánchez, C.J.
